Citation Nr: 0203705	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  98-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the claimed residuals 
of frozen feet.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans










ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1949 to June 1952 
and from May 1954 to October 1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO.  

In September 1999, the Board found that the veteran had 
presented a well-grounded claim of service connection and 
remanded that matter to the RO for additional development of 
the record.  



FINDING OF FACT

The veteran is currently shown to have current residuals of 
frozen feet manifested by numbness and temperature 
sensitivity that as likely as not are due to a cold injury 
suffered in service.  






CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
residuals of frozen feet manifested by numbness and 
temperature sensitivity is due to a frostbite injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran asserts that he suffered a cold 
injury during service and currently has the residuals of 
frozen feet, including numbness of the feet and temperature 
sensitivity.  

More specifically, the veteran asserts that, in November 
1950, while serving in Korea, he was exposed to temperatures 
of thirty to forty degrees below zero.  The veteran also 
maintains that he experienced frozen feet again while in 
Germany during "Cold Weather Indoctrination" in early 1955.  

A review of the veteran's DD Form 214 shows that he had 
served as an infantryman and was awarded the Korean Service 
Medal w/6 Bronze Stars, as well as the Combat Infantry Badge.  

A careful review of the veteran's service medical records is 
negative for exposure to cold weather and for any complaints, 
findings or diagnosis of frostbite, frozen feet or other type 
of cold injury.  

The veteran's assertions of frozen feet in Korea are 
supported in the record by corroborating lay statements.  
More specifically, in a November 1997 statement, a fellow 
serviceman indicated that he had served with the veteran in 
Korea in November 1950 when the weather was 30-40 degrees 
below zero when his frostbite occurred.  

In another statement, notarized in February 1999, another 
fellow serviceman indicated that he had served with the 
veteran on November 27, 1950 when the temperature was 30 to 
40 degrees below zero.  The fellow serviceman further 
indicated that the veteran was a vehicle (jeep) driver and 
had been exposed to the cold for several hours in an open 
Jeep with no top.  He recalled that, after the veteran was 
exposed to the cold, he reported that his feet were extremely 
cold and very painful.  The informant also recalled that the 
veteran experienced a lot of pain and had some difficulty 
walking due to the soreness of his feet on the following day.  
Finally, it was indicated that, after the veteran and he had 
returned to the United States, they both discovered that some 
of their service records had been lost in Korea and that no 
information was available regarding the frozen feet.  

A private x-ray study in January 1997 indicated scattered 
mild degeneration of the veteran's left foot.  

A July 1997 letter from the veteran's orthopedic surgeon 
indicated that he had complained of numbness of both heels, 
which he attributed to frostbite in 1950.  The orthopedic 
surgeon opined that the numbness was probably due to terminal 
nerve lesion secondary to frostbite.  

In a September 1997 letter from the veteran's podiatrist, it 
was indicated that he was seen for continued numbness 
posterior plantar aspect heel, bilaterally.  The podiatrist 
noted that the veteran identified his cold exposure as being 
responsible for the numbness.  

The veteran was afforded a VA examination in September 1998.  
The examination report included the veteran's history of 
having had exposure to cold weather and that, after an 
examination for the 1955 exposure, his job was changed to 
cook due to poor circulation.  The veteran described the 
current symptomatology to include numbness and cold 
sensitivity of both heels.  Upon examination of his feet, the 
examiner concluded that there was no pathology or 
neurological or vascular defect found.  

Another VA examination was held in April 2000.  The veteran 
reported a history of having had frostbite in Korea in 1950.  
The examiner noted that the veteran had no pain, weakness, 
stiffness, swelling, heat or redness, but did complain of 
numbness on the heels, bilaterally.  

The veteran indicated that the condition seemed to flare up 
when the weather was hot, causing his feet to be hot.  The 
veteran indicated that he had trouble walking on carpets and 
that he stumbled.  

X-ray studies showed the cortices to be intact.  There was 
good trabecular pattern and the joint spaces were well 
maintained.  The assessment was that of essentially normal 
feet.  

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO, in a June 2001 Supplemental Statement of the Case, 
considered this new legislation in regard to the veteran's 
claim of service connection for residuals of frozen feet.  
Moreover, in light the favorable action taken hereinbelow, 
the Board finds that no further assistance in developing the 
facts pertinent to his claim of service connection is 
required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110 (West 1991), 38 C.F.R. § 3.303 (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, the Board finds the veteran's assertions that 
he developed frozen feet in service to be credible based on 
the information in the DD Form 214 as well as the lay 
statements provided by the veteran's fellow servicemen 
indicating that the veteran complained of foot pain and 
numbness after driving a Jeep on a day in November 1950 when 
temperatures reached 40 degrees below zero.  

In addition, the Board finds that the medical evidence is in 
relative equipoise in this case as to the nature of the 
veteran's symptoms.  The veteran's own doctor had opined that 
the veteran's numbness was probably related to a history of 
frostbite in service.  

Two VA examination had indicated that the veteran's feet were 
essentially normal.  Interestingly, though, the VA 
examination in April 2000 noted that the veteran complained 
of numbness in his heels, but did not thereafter address the 
veteran's complaints regarding the claimed numbness.  

Based on its review of the entire record, including the 
submitted medical opinions, the Board finds that the evidence 
is in relative equipoise in this case in showing that it is 
as least as likely as not that the veteran has current 
residual foot disability manifested by numbness and 
temperature sensitivity due to a cold injury sustained during 
service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted for the residuals of frozen feet 
manifested by numbness and temperature sensitivity.  38 
U.S.C.A.. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  



ORDER

Service connection for the residuals of frozen feet is 
granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

